Citation Nr: 0110079	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated at 70 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1954.

By rating decision in May 1989, service connection was 
granted for post traumatic stress disorder (PTSD).  In May 
1999, the veteran filed a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  This appeal arises 
from the January 2000 rating decision from the Togus, Maine 
Regional Office (RO) that continued the evaluation of the 
veteran's service connected PTSD at 70 percent and denied the 
veteran's claim for TDIU.  A Notice of Disagreement was filed 
in February 2000 and a Statement of the Case was issued in 
February 2000.  A substantive appeal was filed in March 2000 
with no hearing requested.  In April 2000, the veteran's 
representative indicated that the veteran did not want a 
Travel Board hearing.  

It is noted that in July 2000, a letter was sent to the 
veteran that in part indicated that the veteran's case was 
pending a Travel Board hearing before a member of the Board.  
As it is clear that the veteran was not requesting a hearing 
as noted both by him and his representative, this part of the 
letter appears to be a mistake. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's PTSD results in total occupational 
impairment.

3.  By this Board decision, the veteran is determined to be 
eligible for a 100 percent schedular rating.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 100 
percent for service connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2000).

2.   The claim for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities has no legal merit.  38 U.S.C.A. 
§ 1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD214 includes that he received the Combat 
Infantry Badge, among other awards and decorations.  A 
November 1988 addendum to the DD214 includes that the veteran 
additionally received the Purple Heart and was wounded in 
action in Korea in 1951.

By rating action of May 1989, service connection for PTSD was 
granted.  Additionally in this rating action, service 
connection was granted for left eyeball disability due to 
being wounded in action.

In May 1999, the veteran filed a claim for TDIU.  He reported 
that he last worked in February 1979 and became too disabled 
to work in February 1979.  He reported that PTSD prevented 
him from securing substantially gainful employment.  He 
reported that the highest educational level he attained was 
eighth grade.  He had not had any other education or training 
before or since he became too disabled to work.  

On a VA examination in August 1999, it was noted that the 
veteran arrived one to two hours early for the appointment.  
As he was unable to drive, his wife drove him to the 
examination.  He could not remember anything that happened to 
him in Korea because he reported passing out from nervousness 
at the time of the stressor.  He last worked in 1979, when he 
had a cerebrovascular accident (CVA) at age 47, which further 
ruined his memory.  

On mental status examination, the veteran had problems 
communicating.  He heard mumbling voices, but he could not 
make out what they were saying.  He reported being 
argumentative.  He thought of suicide a lot; and, on one 
occasion, actually formulated a plan.  However, he got 
frightened and told his wife who then stopped him.  His 
personal hygiene was good; he was oriented to time, place, 
and person; his memory was extremely poor; and he could not 
recall any items mentioned by the examiner.  He also had zero 
memory for numbers.  His long term memory was affected in 
such a way that he could not give any details of his Korean 
Conflict trauma.  There was no obsessive or ritualistic 
behavior, and his speech was scanty and sometimes irrelevant 
or illogical.  He had occasional panic attacks and some 
anxiety, and he reported acting impulsively.  While he was 
competent to handle his own funds, his wife did it for him.  

As to PTSD, the examiner commented that the veteran did not 
have distressing recollections because he could not recall 
events in Korea.  He did, however, dream about being chased 
while in uniform in Korea.  Any kind of loud noises, 
including fireworks, gave him intense psychological distress 
and reminded him of his Korean battles.  He tried to avoid 
thoughts or feelings associated with the trauma, although it 
was hard to get any information from him as to what he could 
remember.  He avoided fireworks, parades, and television war 
and violence.  It was thought that memory problems were as 
much related to the CVA as to the PTSD.  The veteran stated 
that he did not do anything for fun, was a loner and felt 
estranged from others.  He admitted to a restricted range of 
affect.  He had difficulty falling asleep, but his 
medications helped somewhat.  He was irritable, had 
difficulty concentrating, was hypervigilant and had an 
exaggerated startle response.  

The veteran's daily activities included getting up between 
6:00 and 7:00 a.m.  He would then sit and watch television.  
If his wife had somewhere to go, he would accompany her.  
They usually ate a big meal around 11:00 a.m.  Thereafter, he 
would do word puzzles or just mostly sit.  He had supper at 
5:00 p.m., watched the television news, and went to bed at 
7:30 p.m.  He did not fall asleep until 1:00 or 2:00 a.m.  

The diagnoses included PTSD, now obscured by dementia 
presumably related to the CVA at age 47; CVA; 
gastroenteritis; bursitis, right shoulder; osteoarthritis; 
hip joint replacement; diabetes mellitus, non-insulin-
dependent; hyperplasia of the prostate; impotence; fracture 
of the phalanx of the hand; and cerebral disease, 
unexplained, possibly related to the stroke.  It appeared 
that the veteran's current state was as functional as he 
could get, in terms of medication.  His sleep medication 
seemed to work somewhat.  The Global Assessment of 
Functioning was 35.  It was indicated that the veteran's 
speech was obscure and irrelevant.  He had major impairment 
in areas of work, family relations, thinking, judgment, and 
mood.  The examiner concluded that although the PTSD probably 
did not render the veteran unemployable, it was impossible to 
separate the symptoms of the PTSD from the CVA.  In 
particular, the PTSD was covered and obscured by the CVA.  

By rating action of January 2000, the evaluation of the 
veteran's service connected PTSD was continued at 70 percent 
and TDIU was denied.  The current appeal to the Board arises 
from this action.

II.  Analysis

A.  PTSD

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The undersigned finds that the medical evidence of record is 
sufficient for an equitable determination in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, prior to the veteran 
filing his current claim.  The "new" regulations pertaining 
to rating psychiatric disabilities, in effect as of November 
7, 1996, are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2000) and are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

At the August 1999 VA examination, the examiner indicated 
that although the veteran's PTSD, standing alone, probably 
did not render him unemployable, the PTSD was obscured by 
symptomatology related to the cerebrovascular accident.  He 
also indicated that it was impossible to separate the effects 
of the two.  As the effects of the two disabilities cannot be 
separated, the Board will consider all mental symptomatology 
in arriving at a rating to be assigned.  

At the August 1999 VA examination, it was indicated that the 
veteran had a problem with communication, heard mumbling 
voices, contemplated suicide, and had extremely poor memory.  
He had major impairments in the areas of work, family 
relations, thinking, judgment, and mood.  The examiner 
concluded that the veteran's GAF was 35.  The criteria to 
determine the correct score of a Global Assessment of 
Functioning (GAF) on this scale are found in the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS.  A score between 31 and 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  As the overall 
mental disorder, which must be considered in this case, 
causes total occupational impairment, a 100 percent schedular 
rating is warranted. 

B.  TDIU

By this decision, the veteran was held eligible to a 100 
percent schedular rating for PTSD.

The applicable criteria for TDIU is as follows:

Sec. 4.16  Total disability ratings for 
compensation based on unemployability of 
the individual.

     (a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities...[Emphasis Added].

38 C.F.R. § 4.16 (2000).
 
The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran has been 
assigned a 100 percent schedular rating for PTSD, a TDIU 
claim under 38 C.F.R. § 4.16 is precluded by applicable 
criteria.  See ZP v. Brown, 7 Vet. App. 541 (1995).


ORDER

Entitlement to a 100 percent schedular rating for the 
veteran's service connected PTSD is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

